IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-040-CR



THE STATE OF TEXAS,

	APPELLANT

vs.


RUBEN GALLEGOS ACOSTA,

	APPELLEE

 


FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 90-267, HONORABLE ROBERT T. PFEUFFER, JUDGE

 


PER CURIAM

	The State appeals an order of the district court granting appellee's plea of double
jeopardy.  The underlying offense is aggravated assault.
	The State has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On State's Motion
Filed:  April 8, 1992
[Do Not Publish]